Grant, J.
The respondent was convicted of the crime of entering the barn of one Hugh Erazier, in the daytime, with intent to commit the crime of larceny. Twelve fleeces of wool were stolen from the barn. The evidence on the part of the people convinced the jury of the defendant’s guilt. It was sufficient to sustain the verdict if the jury believed the witnesses, and it is evident that they did.
Certain errors are alleged, which will now be considered.
1. At the opening of court, on the first day of the term, the names of the jurors were called, and the judge gave them some preliminary instructions on their duties as jurors. These instructions were entirely proper, and there was nothing in them which could by any possibility tend to prejudice the respondent in this case, or the rights of any litigant. It is entirely proper for the judge to caution the jurors at the beginning of the term that they should *640not talk witli any person about any case that is to be tried, nor listen to any conversation between others in regard thereto. The instruction in this case contained this caution, and others of like import.
2. It is next insisted that the proofs do not show that the crime was committed in the day-time. Mr. Frazier was in his barn at 9 o’clock on the night previous, and shut and fastened the doors. The wool was then in the-barn. He testified that he went to the barn about sunrise, and found.that 12 of his best fleeces had been stolen. The others were scattered over the floor. An investigation showed that a short distance from the barn a horse’and buggy had been driven into the bush, the horse hitched, and fed with hay. It was a fair inference that the horse had stood there for some time. It was argued by the prosecuting attorney, that the horse was driven to this secluded place in the night, and left there to await daylight, in order that the thief might .see to select the best fleeces. There was also evidence that the respondent drove to the house of one of the witnesses after daylight of that morning, and asked to put some bags in a room in his house. We cannot say that this evidence did not fairly tend to show that the entry into the barn was made after daylight. The question was one fbr the jury, and their verdict¿ is conclusive. People v. Howard, 50 Mich. 240.
3. Defendant’s counsel contends that there was no sufficient identification of the property stolen. Twelve fleeces were taken. Twelve fleece's were found in the possession o'f the respondent on the next day. He took them to a wool dealer to sell. When asked his name, he gave it as Young. Mean while, notice had been given to the wool dealers in the vicinity of the larceny of these fleeces. The wool was left with the dealer to whom respondent had sold it. He was then and there informed that 12 of Mr. Frazier’s fleeces had been taken. He immediately acknowledged that he had *641taken them, and desired to settle the matter np without further trouble. After his arrest, he made no effort to recover the wool or its value, and Mr. Frazier, upon an order of the sheriff to the wool dealer, received payment for it. The identification was complete.
4. Several witnesses testified to confessions made by the respondent. The evidence on the part of the people tended to show that these confessions were made voluntarily, and not under any threats, duress, or promises. Their testimony was competent. Its weight was for the jury.
The charge of the court was unusually full and fair, and included all the instructions necessary to secure a careful consideration of the facts by the jury.
Conviction affirmed.
The other Justices concurred.